Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 1, 2021 has been entered.


Claims
Claims 1, 7, 15, and 17 have been amended. Claims 1-20 are pending and 1-6 and 10-20 are rejected in the application.  

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Response to Arguments
Applicant Argues 
Claims 1-2, 4-6, 10-13, 15-18 and 20 stand rejected under 35 U.S.C. § 103 as being unpatentable over Wu et al., (U.S. Patent No. 10,467,290) in view of Wang et al.,(U.S. Publication No. 2011/0307425) and Gandert et al., (U.S. Publication No. 2008/0301128). The cited references do not disclose or suggest at least the elements of claim 1 “accessing the knowledge graph to retrieve the plurality keyword tags based at least in part on an action identified by the computing device, wherein the action comprises a change to the digital asset collection... selecting, by the one or more processors, a particular digital asset of the digital asset collection for each of the plurality of keyword tags ....preparing for display, by the one or more processors, a user interface that includes user interface elements, wherein a user interface element includes a keyword tag of the plurality of keyword tags” as amended.

Examiner Responds:
Applicant's 35 USC § 103 arguments with respect to claims 1-20  have been considered but are moot in view of the new ground(s) of rejection.





Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 5, 6, 10, 11, 12, 13, 15, 16, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al.  U.S. Patent Publication (10,467,290; hereinafter: Wu) in view of Wang et al. U.S. Patent Publication (2011/0307425; hereinafter: Wang) and Stewart et al. U.S. Patent Publication (2011/0145327; hereinafter: Stewart) 

Claim 1
	As to claim 1, Wu discloses a method, comprising: 
maintaining, by one or more processors of a computing device, a knowledge graph comprising a plurality of nodes that represent associations between digital assets and asset categories (Figure 1, column 1, lines 60-67, “Knowledge Graph (KG) may be generated to help in classifying objects identified in images. In a KG, a class can either be an ancestor, a descendent, a synonym or irrelevant to another class, semantically or by its training content….etc.”), the digital assets being stored in a digital asset collection of the computing device, wherein an asset category corresponds to a respective keyword tag of a plurality of keyword tags (Figure 1 and 3, column7, lines 39-53, “the knowledge graph service 116 generates a dense knowledge graph…used in conjunction with the tags and metadata 118A for the images…etc.”), the plurality of keywords tags describing characteristics associated with the digital assets of the asset categories (Figures 1 and 3, column 12, lines 33-44, “”three graphs are shown that relate or associate the tags of the image 302 using the generated dense KGs 124….Graph 304A shows an outdoor category….etc.”); 

Wu does not appear to explicitly disclose accessing, by the one or more processors, the knowledge graph to retrieve the plurality of keyword tags based at least in part on an action identified by the computing device wherein the action comprises a change to the digital asset collection;
selecting, by the one or more processors, a particular digital asset of the digital asset collection for each of the plurality of keyword tags based at least in part on the particular digital asset being associated with a particular node of the plurality of nodes of the knowledge graph; 
preparing for display, by the one or more processors, a user interface that includes user interface elements, wherein a user interface element includes a keyword tag of the plurality of keyword tags and a corresponding multimedia icon that represents a corresponding selected digital asset; 
receiving, by the one or more processors, a selection of at least one of the user interface elements, the selection indicating a desired search category based at least in part on a corresponding keyword tag for the selection; 
filtering, by the one or more processors, the digital assets of the digital asset collection to create a revised digital asset collection, wherein the revised digital asset collection excludes certain digital assets that are not related to the desired search category; 
initiating, by the one or more processors, a search of the revised digital asset collection of the computing device for digital assets with metadata corresponding to the corresponding keyword tag for the selection; and
preparing for display, by the one or more processors, a second user interface that includes second user interface elements corresponding to the revised digital asset collection, wherein a second user interface element includes a second keyword tag and a second corresponding multimedia icon based at least in part on the desired search category.
. 

However, Wang discloses selecting, by the one or more processors, a particular digital asset of the digital asset collection for each of the plurality of keyword tags based at least in part on the particular digital asset being associated with a particular node of the plurality of nodes of the knowledge graph (paragraph[0021], “For example, tagged data, user voting data, descriptive data, comments, frequency of access, amount of access, and/or other data associated with user generated content may be utilized in retrieving user generated content corresponding to the search query…etc.”); 
preparing for display, by the one or more processors, a user interface that includes user interface elements, wherein a user interface element includes a keyword tag of the plurality of keyword tags and a corresponding multimedia icon that represents a corresponding selected digital asset (figure 4, paragraph[0037]-paragraph[0038], “The presentation component 324 may be configured to present the organized search results 322 and/or an interactive table of content. For example, the presentation component 324 may present a visual summary 326 comprising the organized search results 322 and the interactive table of content….etc.”); 
receiving, by the one or more processors, a selection of at least one of the user interface elements, the selection indicating a desired search category based at least in part on a corresponding keyword tag for the selection (figure 8, paragraph[0050]-paragraph[0051], “Organized search results 810 may be presented. It may be appreciated that user selection within the table of content 802 may reorganize the organized search results 810…etc.”); 
initiating, by the one or more processors, a search of the revised digital asset collection of the computing device for digital assets with metadata corresponding to the corresponding keyword tag for the selection (paragraph[0051], “Reorganizing the organized search results 810 allows a user to narrow down search results in an organized manner….etc.”); and 
preparing for display, by the one or more processors, a second user interface that includes second user interface elements corresponding to the revised digital asset collection, each second user interface element of the second user interface elements including a second keyword tag and a second corresponding multimedia icon based at least in part on the desired search category (figure 8, element 810, paragraph[0049-paragraph[0051], “ Organized search results 810 may be presented. It may be appreciated that user selection within the table of content 802 may reorganize the organized search results 810. The organized search results 810 is illustrated to show what the organized search results 810 may comprise after a user selects a cluster to reorganize the organized search results 810….etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Wu with the teachings of Wang to display and organize search results which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Wu with the teachings of Wang to provide a user with helpful guidance by using organized clustered search results (Wang: paragraph[0001]). 

The combination of Wu and Wang do not appear to explicitly disclose accessing, by the one or more processors, the knowledge graph to retrieve the plurality of keyword tags based at least in part on an action identified by the computing device wherein the action comprises a change to the digital asset collection;
filtering, by the one or more processors, the digital assets of the digital asset collection to create a revised digital asset collection, wherein the revised digital asset collection excludes certain digital assets that are not related to the desired search category; 

However, Stewart discloses accessing, by the one or more processors, the knowledge graph to retrieve the plurality of keyword tags based at least in part on an action identified by the computing device (Figure 4, paragraph[0051], “One example application of the system and organization depicted with respect to FIGS. 1, 2, and 3 is disclosed, below beginning with FIG. 4. FIG. 4 depicts that an organization 401 of media items, such as pictures and videos, can be displayed according to temporal groupings of those media items. The temporal groupings can be identified according to a span of years over which the pictures were taken, in addition to information that gives context or definition to what occurred during those years…etc.”), wherein the action comprises a change to the digital asset collection (Figure 4, paragraph[0052], “For example, an application can search media storage to identify the items and extract metadata such as date and time that those media items were created in order to assemble such an organization as depicted in 401. Such a temporal approach allows a user to drill down into any of the depicted collages…etc.”);
filtering, by the one or more processors, the digital assets of the digital asset collection to create a revised digital asset collection (Figure 4, paragraph[0052], “such that the more particular information would be shown, arranged again in temporal order along spine 407. For example, if the user clicked on the collage labeled high school (412), pictures taken during high school would be displayed in more detail, such as pictures taken from freshman year through senior year. Still further particular events that occurred during high school such as prom and homecoming events could be particularly identified….etc.”), wherein the revised digital asset collection excludes certain digital assets that are not related to the desired search category (Figure 4, paragraph[0052], “to drill down into any of the depicted collages, such that the more particular information would be shown, arranged again in temporal order along spine 407. For example, if the user clicked on the collage labeled high school (412), pictures taken during high school would be displayed in more detail, such as pictures taken from freshman year through senior year. Still further particular events that occurred during high school such as prom and homecoming events could be particularly identified….etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Wu with the teachings of Wang and Stewart to have an autocomplete keyword system which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Wu with the teachings of Wang and Stewart to enhance and improve sharing of media items and other information (Stewart: paragraph[0005]). 

Claim 2
As to claim 2, the combination of Wu, Wang, and Stewart discloses all the elements in claim 1, as noted above, and Wang further disclose further comprising:
calculating a priority score for the plurality of keyword tags for each asset collection represented by items comprising the multimedia icon and the keyword tag, wherein the priority score is based on a criteria (paragraph[0035], “A key phrase representative of the content of the cluster may be determined based upon scoring words associated with the cluster using the TF-IDF measure…etc.”); and 
sorting the items in ranking of the priority score (paragraph[0036], “In one example, the search result organizer 316 may rank the search results 318 based upon determining that at least some of the search results correspond to topics assigned to the one or more clusters…etc.”).

Claim 4
As to claim 4, the combination of Wu, Wang, and Stewart discloses all the elements in claim 1, as noted above, and Wang further disclose further comprising generating the multimedia icon comprising a depiction of a representative digital asset in the digital asset collection corresponding to the keyword tag (figure 7, paragraph[0047], “The extracted features may be used to define clusters. For example, a water adventures cluster 704, a Parthenon cluster 706, a nightlight cluster 708, and/or other clusters may be defined…etc.”), wherein the digital asset comprises a video in the digital asset collection and the depiction of the representative asset comprises a frame of the video (paragraph[0021], “The search query may relate to a query inputted into a general purpose search engine by a user. It may be appreciated that user generated content may comprise images, text, blog information, URLs, videos…etc.”).

Claims 5 and 20
As to claims 5 and 20, the combination of Wu, Wang, and Stewart discloses all the elements in claim 1, as noted above, and Wang further disclose comprising: deriving, by the one or more processors, at least one suggested search term based at least in part on a correlation between a first set of metadata of the desired search category and a second set of metadata of the digital assets of the asset categories (Figure 8, paragraph[0049], “FIG. 8 illustrates an example 800 of presenting organized search results 810 based upon user selection of a cluster within a table of content 802…etc.”); 
preparing for display, by the one or more processors, a second keyword tag associated with the at least one suggested search term (paragraph[0049]-paragraph[0050], “The user generated content may be grouped into clusters (e.g., a water adventures cluster 804, a nightlife cluster 806, a Parthenon cluster 808, etc.). Descriptive names and/or topics may be assigned to the clusters…etc.”); and 
further filtering, by the one or more processors, the digital assets of the digital asset collection to exclude certain digital assets that are not related to the at least one suggested search term, the further filtering creating a further revised digital asset collection (paragraph[0051], “.It may be appreciated that user selection within the table of content 802 may reorganize the organized search results 810. The organized search results 810 is illustrated to show what the organized search results 810 may comprise after a user selects a cluster to reorganize the organized search results 810…etc.”)

Claim 6
As to claim 6, the combination of Wu, Wang, and Stewart discloses all the elements in claim 5, as noted above, and Wang further disclose wherein the at least one suggested search term comprises a collection icon, and wherein the collection icon identifies a collection of the digital assets associated with the suggested search term in the digital asset collection (paragraph[0049], “The user generated content may be grouped into clusters (e.g., a water adventures cluster 804, a nightlife cluster 806, a Parthenon cluster 808, etc.). Descriptive names and/or topics may be assigned to the clusters (e.g., water adventures, nightlife, Parthenon….etc.”).

Claim 10
As to claim 10, the combination of Wu, Wang, and Stewart discloses all the elements in claim 1, as noted above, and Wu further disclose comprising: indexing the keyword tags, of the plurality of keyword tags, in a memory of the computing device; 
storing a plurality of dictionary terms in the memory of the computing device (figure 1, column 7, lines 54-64, “the knowledge graph service 116 accesses a lexical database…to identify related words….etc.”);
generating, by the one or more processors, a plurality of semantically similar terms by associating the plurality of dictionary terms to the indexed keyword tags(figure 1, column 7, lines 54-64, “the knowledge graph service 116 accesses a lexical database…to identify related words….etc.”), wherein the association is related at least in part to a meaning of the dictionary terms (column 7, lines 39-64, “to identify words that are related to a seed word…etc.”);
and storing the plurality of semantically similar terms in a semantical word embedded model in the memory of the device (column 7, lines 65-67, “After determining the initial set of related words, the KG manager 130 may select, filter, add…etc.”).

Claim 11
As to claim 11, the combination of Wu, Wang, and Stewart discloses all the elements in claim 10, as noted above, and Wu further disclose further comprising: 
accessing, by the one or more processors, the semantical word embedding model to retrieve the plurality of semantically similar terms(column 7, lines 65-67, “After determining the initial set of related words, the KG manager 130 may select, filter, add…etc.”); and 
initiating, by the one or more processors, a search of the revised digital asset collection of the computing device for digital assets with metadata corresponding to the keyword tag associated with the plurality of semantically similar terms (column 8, lines 1-11, “one or more senses may be removed from a particular class…The KG manager 130 may also normalize the related words…etc.”).

Claim 12
As to claim 12, the combination of Wu, Wang, and Stewart discloses all the elements in claim 1, as noted above, and Wu further disclose comprising: 
indexing the keyword tags, of the plurality of keyword tags, in a memory of the computing device (figure 1, column 7, lines 54-64, “the knowledge graph service 116 accesses a lexical database…to identify related words….etc.”); 
storing a plurality of dictionary terms in the memory of the computing device (column 7, lines 54-64, “knowledge graph service 116 access a structured data source (e.g., WORDNET…to identify words that are related to a seed word….etc.”);
generating, by the one or more processors, a plurality of syntax synonym terms by associating the plurality of dictionary terms to the indexed keyword tags, wherein the association is related at least in part to a linguistic arrangement of the indexed keyword tag (column 9, lines 52-67, “ KG manager 130 accesses a structure data source…to identify words that are similarly grouped and express a distinct concept…etc.”); and 
storing the plurality of syntax synonym terms in a syntax word embedded model in the memory of the device (column 9, lines 52-67, “For each of the identified senses, the data source identifies other words that are part of the same sense…etc.”).

Claim 13
As to claim 13, the combination of Wu, Wang, and Stewart discloses all the elements in claim 1, as noted above, and Wu further disclose comprising: accessing, by the one or more processors, the syntax word embedding model to retrieve the plurality of syntax synonym terms (column 10, lines 20-40, “After identifying the related words to initially user to generate the dense KG…etc.”); and 
initiating, by the one or more processors, a search of the revised digital asset collection of the computing device for digital assets with metadata corresponding to the keyword tag associated with the syntax synonym terms (column 10, lines 41-57, “After creating the sparse KG, the sparse knowledge graph generator 206 provides the sparse KG to the KG generator 208 to create a KG. The connection between the pair of words identified by the sparse KG….etc.”).


Claim 15
As to claim 15, Wu discloses a non-transitory computer readable medium storing a plurality of instructions that, when executed by one or more processors of a computing device, cause the one or more processors to perform operations comprising:
maintaining a knowledge graph comprising a plurality of nodes that represent associations between digital assets and asset categories (Figure 1, column 1, lines 60-67, “Knowledge Graph (KG) may be generated to help in classifying objects identified in images. In a KG, a class can either be an ancestor, a descendent, a synonym or irrelevant to another class, semantically or by its training content….etc.”), the digital assets being stored in a digital asset collection of the computing device, wherein an asset category corresponds to a respective keyword tag of a plurality of keyword tags (Figure 1 and 3, column7, lines 39-53, “the knowledge graph service 116 generates a dense knowledge graph…used in conjunction with the tags and metadata 118A for the images…etc.”), the plurality of keyword tags describing characteristics associated with the digital assets of the asset categories(Figures 1 and 3, column 12, lines 33-44, “”three graphs are shown that relate or associate the tags of the image 302 using the generated dense KGs 124….Graph 304A shows an outdoor category….etc.”);

Wu does not appear to explicitly disclose 
accessing the knowledge graph to retrieve the plurality keyword tags based at least in part on an action identified by the computing device, wherein the action comprises a change to the digital asset collection; 
selecting a particular digital asset of the digital asset collection for each of the keyword tags based at least in part on the particular digital asset being associated with a particular node of the plurality of nodes of the knowledge graph; 
preparing for display a user interface that includes user interface elements, each user interface element includes a keyword tag and a corresponding multimedia icon that represents a corresponding digital asset; 
receiving a selection of at least one of the user interface elements, the selection indicating a desired search category based at least in part on a corresponding keyword tag for the selection; and 
filtering the digital assets of the digital asset collection to create a revised digital asset collection, wherein the revised digital asset collection excludes certain digital assets that are not related to the desired search category. 

However, Wang discloses selecting a particular digital asset of the digital asset collection for each of the keyword tags based at least in part on the particular digital asset being associated with a particular node of the plurality of nodes of the knowledge graph (paragraph[0021], “For example, tagged data, user voting data, descriptive data, comments, frequency of access, amount of access, and/or other data associated with user generated content may be utilized in retrieving user generated content corresponding to the search query…etc.”); 
preparing for display a user interface that includes user interface elements, each user interface element includes a keyword tag and a corresponding multimedia icon that represents a corresponding digital asset (figure 4, paragraph[0037]-paragraph[0038], “The presentation component 324 may be configured to present the organized search results 322 and/or an interactive table of content. For example, the presentation component 324 may present a visual summary 326 comprising the organized search results 322 and the interactive table of content….etc.”); 
receiving a selection of at least one of the user interface elements, the selection indicating a desired search category based at least in part on a corresponding keyword tag for the selection (figure 8, paragraph[0050]-paragraph[0051], “Organized search results 810 may be presented. It may be appreciated that user selection within the table of content 802 may reorganize the organized search results 810…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Wu with the teachings of Wang to display and organize search results which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Wu with the teachings of Wang to provide a user with helpful guidance by using organized clustered search results (Wang: paragraph[0001]). 

The combination of Wu and Wang do not appear to explicitly disclose accessing the knowledge graph to retrieve the plurality keyword tags based at least in part on an action identified by the computing device, wherein the action comprises a change to the digital asset collection; 
filtering the digital assets of the digital asset collection to create a revised digital asset collection, wherein the revised digital asset collection excludes certain digital assets that are not related to the desired search category. 

However, Stewart discloses accessing the knowledge graph to retrieve the plurality of keyword tags based at least in part on an action identified by the computing device (Figure 4, paragraph[0051], “One example application of the system and organization depicted with respect to FIGS. 1, 2, and 3 is disclosed, below beginning with FIG. 4. FIG. 4 depicts that an organization 401 of media items, such as pictures and videos, can be displayed according to temporal groupings of those media items. The temporal groupings can be identified according to a span of years over which the pictures were taken, in addition to information that gives context or definition to what occurred during those years…etc.”), wherein the action comprises a change to the digital asset collection (Figure 4, paragraph[0052], “For example, an application can search media storage to identify the items and extract metadata such as date and time that those media items were created in order to assemble such an organization as depicted in 401. Such a temporal approach allows a user to drill down into any of the depicted collages…etc.”);
filtering the digital assets of the digital asset collection to create a revised digital asset collection (Figure 4, paragraph[0052], “such that the more particular information would be shown, arranged again in temporal order along spine 407. For example, if the user clicked on the collage labeled high school (412), pictures taken during high school would be displayed in more detail, such as pictures taken from freshman year through senior year. Still further particular events that occurred during high school such as prom and homecoming events could be particularly identified….etc.”), wherein the revised digital asset collection excludes certain digital assets that are not related to the desired search category (Figure 4, paragraph[0052], “to drill down into any of the depicted collages, such that the more particular information would be shown, arranged again in temporal order along spine 407. For example, if the user clicked on the collage labeled high school (412), pictures taken during high school would be displayed in more detail, such as pictures taken from freshman year through senior year. Still further particular events that occurred during high school such as prom and homecoming events could be particularly identified….etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Wu with the teachings of Wang and Stewart to have an autocomplete keyword system which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Wu with the teachings of Wang and Stewart to enhance and improve sharing of media items and other information (Stewart: paragraph[0005]). 

Claim 16
As to claim 16, the combination of Wu, Wang, and Stewart discloses all the elements in claim 15, as noted above, and Wang further disclose comprising: 
initiating a search of the revised digital asset collection of the computing device for digital assets with metadata corresponding to the corresponding keyword tag for the selection(paragraph[0051], “Reorganizing the organized search results 810 allows a user to narrow down search results in an organized manner….etc.”); and 
preparing for display a second user interface that includes second user interface elements corresponding to the revised digital asset collection, each second user interface element of the second user interface elements including a second keyword tag and a second corresponding multimedia icon based at least in part on the desired search category (figure 8, element 810, paragraph[0049-paragraph[0051], “ Organized search results 810 may be presented. It may be appreciated that user selection within the table of content 802 may reorganize the organized search results 810. The organized search results 810 is illustrated to show what the organized search results 810 may comprise after a user selects a cluster to reorganize the organized search results 810….etc.”).

Claim 17
As to claim 17, Wu discloses a computing device, comprising: 
one or more memories (column 17, lines 15-27, “an interface to a RAM…etc.”); and 
one or more processors in communication with the one or more memories and configured to execute instructions stored in the one or more memories to (column 16, lines 61-67, ‘One or more central processing units…etc.”): 
maintain a knowledge graph comprising a plurality of nodes that represent associations between digital assets and asset categories (Figure 1, column 1, lines 60-67, “Knowledge Graph (KG) may be generated to help in classifying objects identified in images. In a KG, a class can either be an ancestor, a descendent, a synonym or irrelevant to another class, semantically or by its training content….etc.”), the digital assets being stored in a digital asset collection of the computing device, wherein an asset category corresponds to a respective keyword tag of a plurality of keyword tags(Figure 1 and 3, column7, lines 39-53, “the knowledge graph service 116 generates a dense knowledge graph…used in conjunction with the tags and metadata 118A for the images…etc.”), the plurality of keyword tags describing characteristics associated with the digital assets of the asset categories(Figures 1 and 3, column 12, lines 33-44, “”three graphs are shown that relate or associate the tags of the image 302 using the generated dense KGs 124….Graph 304A shows an outdoor category….etc.”); 

Wu does not appear to explicitly disclose access the knowledge graph to retrieve the plurality of keyword tags based at least in part on an action identified by the computing device, wherein the action comprises a change to the digital asset collection; 
 select a particular digital asset of the digital asset collection for each of the plurality of keyword tags based at least in part on the particular digital asset being associated with a particular node of the plurality of nodes of the knowledge graph;
prepare for display a user interface that includes user interface elements, wherein a user interface elements includes a keyword tag of the plurality of keyword tags and a corresponding multimedia icon that represents a corresponding digital asset; 
receive a selection of at least one of the user interface elements, the selection indicating a desired search category based at least in part on a corresponding keyword tag for the selection; and 
filter the digital assets of the digital asset collection to exclude certain digital assets that are not related to the desired search category, thereby creating a revised digital asset collection. 

However, Wang discloses select a particular digital asset of the digital asset collection for each of the plurality of keyword tags based at least in part on the particular digital asset being associated with a particular node of the plurality of nodes of the knowledge graph (paragraph[0021], “For example, tagged data, user voting data, descriptive data, comments, frequency of access, amount of access, and/or other data associated with user generated content may be utilized in retrieving user generated content corresponding to the search query…etc.”);
prepare for display a user interface that includes user interface elements, wherein a user interface element includes a keyword tag of the plurality of keyword tags and a corresponding multimedia icon that represents a corresponding digital asset (figure 4, paragraph[0037]-paragraph[0038], “The presentation component 324 may be configured to present the organized search results 322 and/or an interactive table of content. For example, the presentation component 324 may present a visual summary 326 comprising the organized search results 322 and the interactive table of content….etc.”); 
receive a selection of at least one of the user interface elements, the selection indicating a desired search category based at least in part on a corresponding keyword tag for the selection (figure 8, paragraph[0050]-paragraph[0051], “Organized search results 810 may be presented. It may be appreciated that user selection within the table of content 802 may reorganize the organized search results 810…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Wu with the teachings of Wang to display and organize search results which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Wu with the teachings of Wang to provide a user with helpful guidance by using organized clustered search results (Wang: paragraph[0001]). 

The combination of Wu and Wang do not appear to explicitly disclose access the knowledge graph to retrieve the plurality of keyword tags based at least in part on an action identified by the computing device, wherein the action comprises a change to the digital asset collection; 
filter the digital assets of the digital asset collection to exclude certain digital assets that are not related to the desired search category, thereby creating a revised digital asset collection. 

However, Stewart discloses accessing the knowledge graph to retrieve the plurality of keyword tags based at least in part on an action identified by the computing device (Figure 4, paragraph[0051], “One example application of the system and organization depicted with respect to FIGS. 1, 2, and 3 is disclosed, below beginning with FIG. 4. FIG. 4 depicts that an organization 401 of media items, such as pictures and videos, can be displayed according to temporal groupings of those media items. The temporal groupings can be identified according to a span of years over which the pictures were taken, in addition to information that gives context or definition to what occurred during those years…etc.”), wherein the action comprises a change to the digital asset collection (Figure 4, paragraph[0052], “For example, an application can search media storage to identify the items and extract metadata such as date and time that those media items were created in order to assemble such an organization as depicted in 401. Such a temporal approach allows a user to drill down into any of the depicted collages…etc.”);
filter the digital assets of the digital asset collection to exclude certain digital assets that are not related to the desired search category(Figure 4, paragraph[0052], “such that the more particular information would be shown, arranged again in temporal order along spine 407. For example, if the user clicked on the collage labeled high school (412), pictures taken during high school would be displayed in more detail, such as pictures taken from freshman year through senior year. Still further particular events that occurred during high school such as prom and homecoming events could be particularly identified….etc.”), thereby creating a revised digital asset collection (Figure 4, paragraph[0052], “to drill down into any of the depicted collages, such that the more particular information would be shown, arranged again in temporal order along spine 407. For example, if the user clicked on the collage labeled high school (412), pictures taken during high school would be displayed in more detail, such as pictures taken from freshman year through senior year. Still further particular events that occurred during high school such as prom and homecoming events could be particularly identified….etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Wu with the teachings of Wang and Stewart to have an autocomplete keyword system which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Wu with the teachings of Wang and Stewart to enhance and improve sharing of media items and other information (Stewart: paragraph[0005]). 

Claim 18
As to claim 18, the combination of Wu, Wang, and Stewart discloses all the elements in claim 17, as noted above, and Wang further disclose wherein the one or more processors are further configured to execute the instructions to: 
initiate a search of the revised digital asset collection of the computing device for digital assets with metadata corresponding to the corresponding keyword tag for the selection (paragraph[0051], “Reorganizing the organized search results 810 allows a user to narrow down search results in an organized manner….etc.”); and 
prepare for display a second user interface that includes second user interface elements corresponding to the revised digital asset collection, each second user interface element of the second user interface elements including a second keyword tag and a second corresponding multimedia icon based at least in part on the desired search category (figure 8, element 810, paragraph[0049-paragraph[0051], “ Organized search results 810 may be presented. It may be appreciated that user selection within the table of content 802 may reorganize the organized search results 810. The organized search results 810 is illustrated to show what the organized search results 810 may comprise after a user selects a cluster to reorganize the organized search results 810….etc.”).

Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al.  U.S. Patent Publication (10,467,290; hereinafter: Wu) in view of Wang et al. U.S. Patent Publication (2011/0307425; hereinafter: Wang) and Stewart et al. U.S. Patent Publication (2011/0145327; hereinafter: Stewart) and further in view of DUA et al. U.S. Patent Publication (2017/0185670; hereinafter: DUA)

Claims 3 and 19
As to claims 3 and 19, the combination of Wu, Wang, and Stewart discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose wherein the action comprises at least one of a change to the digital assets in the digital asset collection; a change to a face in the digital asset collection, wherein the face represents a link between an image of a person and an identify of the person; adding or deleting a selected node of the plurality of nodes of the knowledge graph; synchronizing the digital asset collection to a cloud storage application; or a change in a relationship between a first digital asset and a second digital asset.

However, DUA discloses wherein the action comprises at least one of a change to the digital assets in the digital asset collection (paragraph[0106], “The user interface module 210 provides a clarifying question in a panel 505 of the user interface and images 510, 515 where the image assistant 208 requests confirmation that the user was properly identified…etc.”); 
a change to a face in the digital asset collection, wherein the face represents a link between an image of a person and an identify of the person (paragraph[0107], “The image assistant 208 may organize the images by instructing the user interface module 210 to provide images of people that frequently appear in images associated with the user…etc.”); 
adding or deleting a selected node of the plurality of nodes of the knowledge graph (paragraph[0106], “this example, the user may confirm or reject the user's identification using a "yes" button 520 and a "no" button 525. If the user identifies either of the images as properly identifying the user in the image, the image assistant 208 may instruct the index module 204 to add a label to the image that identifies the user…etc.”); 
synchronizing the digital asset collection to a cloud storage application (paragraph[0107], “The image assistant 208 may organize the images…etc.”); or 
a change in a relationship between a first digital asset and a second digital asset (paragraph[0106], “If the user indicates that both images improperly identify the user, the image assistant 208 may instruct the user interface module 210 to identify additional images that may include the user….etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Wu with the teachings of Wang, Stewart, and DUA to organize images based on identified user in the image which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Wu with the teachings of Wang, Stewart, and DUA to improve the organizing of images to improve the ability to search for the images using a search query and reduces the computational expense and time needed to retrieve images that match the search query (DUA: paragraph[0012]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al.  U.S. Patent Publication (10,467,290; hereinafter: Wu) in view of Wang et al. U.S. Patent Publication (2011/0307425; hereinafter: Wang) and Stewart et al. U.S. Patent Publication (2011/0145327; hereinafter: Stewart) and further in view of Jorstad et al. U.S. Patent Publication (2011/0087670; hereinafter: Jorstad)

Claim 14
As to claim 14, the combination of Wu, Wang, and Stewart discloses all the elements in claim 1, as noted above, and Wu further disclose determining a desired property for each node and each edge of the knowledge graph based at least in part on the desired search category corresponding to the keyword tag (column 10, lines 41-57, “each word connected to the seed word can become a child of the seed word becomes a grandchild…KG may be moved, removed, or one or more nodes…etc.”); 
preloading, into a memory, the desired property for each node and each edge of the knowledge graph (column 11, lines 30-52, “then the image analysis service 120 may store these associations within the data store…etc.”);
 
Wu does not appear to explicitly disclose 
unloading unused properties from the memory.

However, Jorstad discloses unloading unused properties from the memory (paragraph[0043], “The sparse ontology graph may be stored in a data structure, such as a memory-mapped file, which may permit on-demand loading and unloading of ontology data that may be too large to fit into physical memory…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Wu with the teachings of Wang, Stewart, and Jorstad to unload data structures from memory which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Wu with the teachings of Wang, Stewart, and Jorstad to improve the organizing of images to classify content using concepts associated with content and mapping terms in the natural language content to the concepts. (Jorstad: paragraph[0002])









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152  
October 23, 2021
                                                                                                                                                                                                      


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000